Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 06-1345

                                JIMMY TEJA,

                                Petitioner,

                                      v.

                       ALBERTO R. GONZALES,
              Attorney General of the United States,

                                Respondent.


                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                   Before

                        Selya, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                     and Howard, Circuit Judge.



     Randall A. Drew and Law Offices of Mona T. Movafaghi, PC on
brief for petitioner.
     Peter Keisler, Assistant Attorney General, Civil Division,
U.S. Department of Justice, Terri J. Scadron, Assistant Director,
Office of Immigration Litigation, and Rebecca A. Perlmutter,
Attorney, U.S. Department of Justice, on brief for respondent.



                           September 15, 2006
           Per Curiam.    Petitioner Jimmy Teja seeks review of a

final order of removal issued by the Board of Immigration Appeals

(BIA).    Teja's sole appeal is from the BIA's denial of political

asylum.   He has not argued error in the Board's affirmation of the

Immigration Judge's (IJ) denial of withholding of removal and

relief under the Convention Against Torture, and thus has waived

those issues.    The BIA affirmed the IJ's conclusion that, although

the petitioner was credible, he had failed to establish an asylum

claim based on past persecution or a well-founded fear of future

persecution.    We now affirm the BIA's decision.

           Teja, a native and citizen of Indonesia, is ethnic

Chinese and a practicing Christian.    He entered the United States

with a valid tourist visa on May 28, 2001, and applied for

political asylum on May 30, 2002.1     In this petition for review,

Teja argues that he qualifies for asylum because he has suffered

past persecution and has a well-founded fear of future persecution

on account of his religious affiliation and his status as an ethnic

Chinese minority.

     The IJ found Teja credible.       We relate the facts as he

testified to them. Teja stated that he suffered discrimination and

harassment from a young age because he is ethnic Chinese and

Christian.     In high school, a classmate demanded money from him,


     1
      The IJ deemed the application timely because the government,
at trial, waived any objection to the applicant's failure to file
for asylum within one year of entry.

                                 -2-
assuming that as an ethnic Chinese he was wealthy.     When Teja did

not respond favorably to the demand, the classmate beat him and

threatened to kill him if he reported it.      Before Teja commenced

his university studies, he changed his name from Kok Liang The, his

given Chinese name, in order to avoid future problems.

     On May 14, 1998, Teja’s uncle, a bill collector, was attacked

by a mob, apparently because they thought he was ethnic Chinese.

He was beaten severely and then set on fire, using gasoline from

his motorcycle.     As a result of this incident, Teja's uncle was

permanently disabled.     The incident took place during widespread

mob violence against ethnic Chinese in Indonesia in 1998.     In his

testimony, Teja acknowledged that he was not present during the

attack and at that time lived about 25 kilometers away from his

uncle.

     On February 10, 2001, four days after Teja held a Bible study

session at his home, a group of Muslim neighbors attacked the

house.    They threw stones at the building and were armed with sharp

knives.    Teja’s wife was at home alone at the time and called Teja

at work and also summoned the authorities, who protected the house

from the mob.    Teja's neighbors later told him that they attacked

the house because they did not like that he held Bible study there.

He testified that neighbors continued to watch the house and as a

result, he stopped holding Bible study at his home.        Teja left

Indonesia for the United States four months after this attack.


                                  -3-
     Teja’s wife and two children continue to live in the same home

in Indonesia and attend church weekly, apparently without incident.

Teja's testimony was unclear as to whether his family's house has

been attacked since he left Indonesia.2           Teja also testified that

his eight-year-old daughter was threatened by a passerby, who told

her "hey your [sic] Chinese, tell your father you'll be killed."

     In addition to Teja's testimony, the administrative record

provides significant evidence of the 1998 violence against ethnic

Chinese.      However, the record also shows that a similar flare-up

has not occurred since then.          Indeed, the 2004 State Department

Country     Report   on   Indonesia   notes   a   decline   in   instances   of

discrimination and harassment of ethnic Chinese over the previous

year.       The 2003 Country Report notes a sharp drop in violence



        2
       Teja initially testified that his family's home had come
under frequent attack since the initial incident:
     Q: After February 10th, 2001 did that type of things [sic]
(indiscernible) stoning at your house ever happen again?
     A: Yes.
     Q: How many more times did that happen again?
     A: Often and the last one my wife told me that they also
threw feces at my house.
     However, later in his testimony, Teja gave a different
response:
     Q: Did they have any problems after you left for America?
     A:   They've never had any problems but my wife is always
scared and their [sic] always scared until now.
     Q: What are they scared of?
     A: That the vandalism of my house happens again.
     The immigration judge, in her findings of fact, did not
mention Teja's statements about subsequent attacks or the feces
allegation, concluding instead that "Apart from [the passer-by's
statement to his daughter], they do not appear to have had any
difficulty [since the 2001 incident]."

                                      -4-
between Christians and Muslims.       The 2004 Country Report does note

continuing violence between Christians and Muslims in the eastern

provinces of Central Sulawesi, Maluku, and North Maluku, areas

where Teja does not live.

     The IJ found Teja credible but ruled that he did not qualify

for asylum based on past persecution or a reasonable fear of future

persecution.    The BIA affirmed, finding insufficient evidence of

past persecution, and a lack of a reasonable fear of future

persecution, or a pattern or practice of persecution against

Christians and/or ethnic Chinese.

     This court reviews BIA decisions regarding asylum eligibility

for substantial evidence; we must accept the BIA's findings of fact

if they are supported by "reasonable, substantial, and probative

evidence on the record considered as a whole." Bocova v. Gonzales,

412 F.3d 257, 262 (1st Cir. 2005) (quoting INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992)). We will reverse only if "any reasonable

adjudicator would be compelled to conclude to the contrary."               8

U.S.C.   §   1252(b)(4)(B).    A     petitioner     bears   the   burden   of

establishing    eligibility   for    asylum   "by   proving   either   past

persecution or a well-founded fear of persecution," on account of

his race, religion, nationality, membership in a particular social

group, or political opinion.        Velasquez v. Ashcroft, 342 F.3d 55,

58 (1st Cir. 2003).   A well-founded fear of future persecution can

be shown in either of two ways.       First, the petitioner may show a


                                     -5-
genuine subjective fear of persecution, along with "credible,

direct, and specific evidence" that would objectively support a

reasonable fear of future individualized persecution.     Guzman v.

INS, 327 F.3d 11, 16 (1st Cir. 2003) (quoting Ravindran v. INS, 976

F.2d 754, 758 (1st Cir. 1992)).       Second, a petitioner need not

provide evidence that he would be singled out for persecution if he

establishes that there is "a pattern or practice in his or her

country of nationality . . . of persecution of a group of persons

similarly situated to the applicant on account of race, religion,

nationality, membership in a particular social group, or political

opinion."   8 C.F.R. § 1208.13(b)(2)(iii)(A).

     In contesting the BIA's determination, Teja asserts that he

has suffered past persecution and has a well-founded fear of

persecution; he puts particular emphasis on his claim of a pattern

or practice of persecution.      We do not find these arguments

persuasive. First, the evidence does not compel a reasonable fact-

finder to conclude that Teja suffered past persecution.        Past

persecution is more than "unpleasantness, harassment, and even

basic suffering."    Nelson v. INS, 232 F.3d 258, 263 (1st Cir.

2000); see also Susanto v. Gonzales, 439 F.3d 57 (1st Cir. 2006)

(past persecution not shown where home of ethnic Chinese Indonesian

was vandalized and Muslims threw stones at petitioner and fellow

Christian worshipers).   Here, the harms experienced by Teja are




                                -6-
insufficiently severe to compel the conclusion that he has suffered

past persecution.

     Second, a reasonable fact-finder would not be compelled to

conclude that Teja has an objectively reasonable fear of future

persecution.     Such a fear is shown where "a reasonable person in

the petitioner's circumstances would fear persecution based on a

statutorily protected ground."           Nikijuluw v. Gonzales, 427 F.3d

115, 122 (1st Cir. 2005).            In similar asylum claims brought by

ethnic Chinese Christians, this court has held that where the

applicant's family members continue to reside in Indonesia without

suffering     persecution     and    where   Country   Reports    indicate   a

significant     decline     in   violence    against   ethnic    Chinese   and

Christians, the applicant has not shown an objective fear of future

persecution.    Id. at 122; Zheng v. Gonzales, 416 F.3d 97, 101 (1st

Cir. 2005).     Here, Teja testified that his family continues to

attend church without problems and has, at most, suffered from

private hostility and prejudice based on religion and/or ethnicity.

Therefore, he has not shown an objectively reasonable fear of

future persecution.

     Third, we do not believe that, on this administrative record,

a reasonable fact-finder would be compelled to conclude that ethnic

Chinese and/or Christians in Indonesia are subject to a pattern or

practice of persecution.         This court has held that a pattern or

practice    claim   requires     a   showing   of   systematic    persecution


                                       -7-
targeting    a   group   on    account      of   one   of   the   five    protected

categories.      Meguenine v. INS, 139 F.3d 25, 28 (1st Cir. 1998).

While the record in this case shows that ethnic Chinese and

Christians in Indonesia did suffer harm in 1998 and have continued

to experience sporadic violence and discrimination in certain areas

of   the   country,   the     record   is    not   sufficient     to     compel   the

conclusion that these groups suffer from systematic persecution.

This is particularly true where the 2004 Country Report notes a

decline in incidents of discrimination and harassment against

ethnic Chinese, and the 2003 Country Report notes a sharp drop in

violence between Christians and Muslims.

      For the foregoing reasons, the petition for review is denied.

The decision of the BIA is affirmed.




                                       -8-